IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-50824
                           Summary Calendar
                          __________________


DOYLE EMANUEL RAVENELL,

                                       Plaintiff-Appellant,

versus

JACK M. GARNER, Warden, in his
official and individual capacities;
MICHAEL W. MOORE, Reg. Director, in
his official and individual capacities;,
WAYNE SCOTT, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                       Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-94-CV-164
                         - - - - - - - - - -
                             May 17, 1996
Before HIGGINBOTHAM, DUHE’ and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Doyle Emanuel Ravenell appeals the district court's grant of

summary judgment for the defendants in this civil rights case.

We have reviewed the record and the district court's opinion and

find no reversible error.    Ravenell v. Garner, No. W-94-CA-164


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4
                             No. 95-50824
                                  -2-

(W.D. Tex. Oct. 12, 1995).    The court did not err in granting

summary judgment for the defendants because the summary-judgment

evidence revealed no genuine issue of material fact as to the

deliberate indifference of the defendants.      See Farmer v.

Brennan, 114 S. Ct. 1970, 1984 (1994).      The district court did

not abuse its discretion in failing to allow Ravenell to cross-

examine a witness during the Spears v. McCotter, 766 F.2d 179

(5th Cir. 1985), hearing.    The district court did not abuse its

discretion in granting summary judgment for the defendants

without affording Ravenell additional time to conduct discovery.

See Richardson v. Henry, 902 F.2d 414, 417 (5th Cir.), cert.

denied, 498 U.S. 901 (1990) and cert. denied, 498 U.S. 1069

(1991).   Further, the district court did not abuse its discretion

in denying Ravenell's Fed. R. Civ. P. 59(e) motion to alter or

amend the judgment.   See Edward H. Bohlin, Co., Inc. v. Banning

Co., Inc., 6 F.3d 350, 355 (5th Cir. 1993).

     Ravenell's Motion to Strike the Appellee's brief is DENIED.

     AFFIRMED.